Citation Nr: 0307959	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  92-10 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a disability of the 
feet including arthritis.

2.  Entitlement to service connection for arthritis of the 
right hip.

3.  Timeliness of appeal for service connection for 
emphysema, chronic obstructive pulmonary disease (COPD), a 
disorder manifested by right lower extremity edema, and a 
penile implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to August 
1956 and from February 1962 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1990 RO decision that denied service 
connection for disability of the feet including arthritis, 
right hip arthritis, emphysema, COPD, a disorder manifested 
by edema of the right lower extremity, and a penile implant.  
In June 1999, the Board remanded the matter for additional 
development regarding the claims for service connectioin for 
disabilities of the feet and right hip, and to give the 
veteran an opportunity to provide evidence and argument 
regarding the timeliness of appeal for service connection for 
emphysema, COPD, a disorder manifested by edema of the right 
lower extremity, and a penile implant.  

At the time of the Board remand, additional issues on appeal 
included service connection for a seizure disorder and for a 
left shoulder disorder; the RO thereafter granted such 
claims, and thus such issues are no longer on appeal.

In March 2003 correspondence, the veteran raised a number of 
other claims which are not currently on appeal; these are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A chronic disability of the feet including any arthritis 
was not present during service or for years later, and it was 
not caused by any incident of service.

2.  Arthritis of the right hip was not present during service 
or for years later, and it was not caused by any incident of 
service.

3.  In April 1990, the RO denied claims for service 
connection for emphysema, COPD, a disability manifested by 
right lower extremity edema, and a penile implant.  The RO 
continued to deny these claims in September 1994.  The 
veteran filed a timely notice of disagreement, but after a 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) were issued, he did not perfect an appeal of 
these issues by filing a timely substantive appeal.  


CONCLUSIONS OF LAW

1.  A disability of the feet including arthritis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Arthritis of the right hip was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

3.  The veteran did not timely perfect an appeal from the 
RO's decision that denied service connection for emphysema, 
COPD, a disability manifested by right lower extremity edema, 
and a penile implant, and the Board has no jurisdiction to 
review the merits of these claims.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for disability of the feet including 
arthritis, 
and for right hip arthritis

Through discussions in correspondence, the RO rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claims for service 
connection for disability of the feet including arthritis, 
and for right hip arthritis.  He has been informed of his and 
the VA's respective responsibilities for providing evidence.  
Pertinent records and examinations have been obtained.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran served on active duty from July 1956 to August 
1956 and from February 1962 to May 1963.  His service medical 
records show he sustained a gunshot injury to the left arm 
above the elbow while trying to repair a shotgun at home 
while on authorized leave; an above-the-elbow left arm 
amputation was performed.  He also sustained a right knee 
injury in service.  Service medical records do not show any 
chronic abnormalities of the feet or of the right hip.  

Since service, service connection has been established for 
amputation of the left arm, a left shoulder disorder, a right 
knee disorder, and a seizure disorder.  A total compensation 
rating based on individual unemployability has been in effect 
for many years.

Post-service medical records do not show a chronic disorder 
of the feet including any arthritis, and do not show right 
hip arthritis, until many years after service.  On VA 
examination in November 1989, the diagnoses included 
arthritis of the feet and a normal right hip examination.  
December 1989 X-rays showed very minimal degenerative changes 
of the right hip.  

At a hearing before the Board in May 1999, the veteran's 
essentially addressed other issues.

On VA examination in September 2002, he had bilateral shallow 
arches of the feet, bunions, hammering of several toes of the 
right foot, clawing of several toes on the left foot, and 
several calluses bilaterally.  X-rays showed bilateral hallux 
valgus deformity, worse on the left, and associated medial 
shift of the metatarsophalangeal joint with some 
osteoporosis.  He had mild degenerative joint disease of the 
right hip.  On VA examination in October 2002, it was noted 
that calluses were not related to service because they had 
been present for only 10 to 12 years.  The veteran also 
referred to bilateral foot cramping.  The examiner described 
the calluses on both feet, as well as an X-ray finding the 
previous month of bilateral hallux valgus deformity.  
Regarding the right hip, it was noted that a problem with 
right hip pain reportedly had been present for 16 years, and 
it was unlikely that it was related to service.  Diagnoses 
included right hip arthritis, and bilateral pain from foot 
calluses and other abnormalities. 

The medical evidence demonstrates that a chronic disability 
of the feet including any arthritis, and arthritis of the 
right hip, began many years after service.  The medical 
evidence does not suggest that these conditions are related 
to the veteran's active duty.  As a layman, the veteran lacks 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The preponderance of the evidence is against these 
claims for service connection.  Thus the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Timeliness of appeals of other claims

By Board remand, an RO decision, and SSOC, the veteran has 
been informed of the issue of timeliness of his appeals of 
the issues of service connection for emphysema, COPD, a 
disability manifested by edema of the right lower extremity, 
and a penile implant.  He has been given an opportunity to 
provide evidence and argument on the matter.  The VA has 
complied with due process requirements on the timeliness 
issue.  38 C.F.R. § 20.101(c), (d); Marsh v. West, 11 Vet. 
App. 468 (1998).

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  For an appeal to be timely, a claimant 
must file a notice of disagreement (NOD) within the year 
after the RO sends notice of the adverse action; and to 
timely perfect an appeal the claimant must submit a 
substantive appeal within 60 days after being sent a SOC, or 
within the remainder of the 1-year period which follows the 
RO's notice of the adverse decision, whichever period ends 
later.  A substantive appeal consists of a VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 
20.302; Roy v. Brown, 5 Vet. App. 554 (1993).

In April 1990, the RO denied service connection for 
emphysema, COPD, a disability manifested by right lower 
extremity edema, and a penile implant; and the RO informed 
the veteran of this decision in May 1990.  The veteran filed 
a timely notice of disagreement in January 1991.  

The RO issued a SOC in July 1992 which discussed the issues 
of service connection for emphysema, COPD, and a disability 
manifested by right lower extremity edema.  In a VA Form 9 
(substantive appeal form) later in July 1992, the veteran did 
not appeal the issues of service conneciton for emphysema, 
COPD, a disability manifested by right lower extremity edema.  
On the form, he even denied claiming such benefits.  Such 
constitutes a withdrawal of the earlier appeal for service 
connection for these conditions.  38 C.F.R. § 20.204.  In any 
event, a timely substantive appeal was not submitted after 
the July 1992 SOC, and thus the appeal was not perfected as 
to these issues.  In September 1994, the RO continued the 
denial of these claims, and sent the veteran an SSOC; but he 
did not timely respond, and thus there was no timely appeal 
as to such determination.  In November 1998, the 
representative pointed out that despite the RO's development 
of these claims, the veteran did not want to appeal them.  
The representative at the May 1999 Board hearing said the 
veteran did not want to withdraw these issues.  However, by 
the time of the Board hearing, the time for filing a timely 
substantive appeal had long since expired.  

The Board finds that the veteran did not timely appeal either 
the April 1990 or September 1994 RO decision which denied 
service connection for emphysema, COPD, and a disability 
manifested by right lower extremity edema.  As such, the 
Board has no jurisdiction to review the merits of the appeal 
of these issues, and the appeal must be dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.101, 20.200, 
20.202, 20.302.

As to the issue of direct service connection for a penile 
implant, such was addressed in an April 1990 RO decision, and 
the veteran was informed of this in a May 1990 letter.  He 
filed a timely NOD in January 1991.  In September 1994, the 
RO continued the denial of this claim.  A September 1994 SSOC 
addressed this issue, but the veteran did not thereafter file 
a timely substantive appeal as required to perfect the appeal 
of the April 1990 RO decision on this issue, nor did he 
timely initiate a new appeal from the September 1994 RO 
decision.  As such, the Board has no jurisdiction to review 
the merits of the appeal of this issue, and the appeal must 
be dismissed.  Id.








ORDER

Service connection for a disability of the feet including 
arthritis is denied.

Service connection for arthritis of the right hip is denied.

The appeal for service connection for emphysema, COPD, a 
disability manifested by edema of the right lower extremity, 
and a penile implant is untimely, and thus such appeal is 
dismissed.
 

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

